Title: Thomas Jefferson to Frederick A. Mayo, 25 March 1819
From: Jefferson, Thomas
To: Mayo, Frederick A.


          
            Sir
             Monticello Mar. 25. 19. 
          
          I recieved yesterday evening your favor of the 19th and I now inclose you an order on mr Gibson for 25. D 37½ c which in addition to the amount of your account 18.37½ D includes 7.D. more for Fonblanque when you shall recieve it. I will then request you to send by mail the 2. vols separately and in different weeks that our village mail may not be overburthened. I would thank you to procure for me from Philadelphia with as little delay as may be the late publication of ‘The transactions of the Historical Committee of the A. Philosophical society’ in 8vo by Small:  to be handsomely bound either there or by yourself. when ready, it may come by mail. I have not yet heard of the books by the boat, but no doubt they are on the way. I salute you with respect.
           Th: Jefferson 
        